DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, Ye, as applied to the claims below, discloses an inner wall of the upper end of the drain pipe is provided with at least one inclined guide surface (ann. fig. 6), the drain plug (4) includes a stopper (ann. fig. 3), at least two side blocks (ann. fig. 3) and an end portion (ann. fig. 3) connected with the operating rod, the stopper, the side blocks and the end portion are arranged in sequence from top to bottom (see fig. 1 for orientation of the elements), the side blocks are arranged at intervals, a lower end of at least one of the side blocks (ann. fig. 3) is provided with a mating surface (ann. fig. 3), an upper end of the mating surface (ann. fig. 3) is slidable along the inclined guide surface, a lower end of the drain plug (ann. fig. 3) is formed with a perforation (ann. fig. 3); when the upper end of the mating surface slides to abut against a bottom of the inclined guide surface (fig. 6 illustrates the upper end of the mating surface slides past the bottom of the inclined guide), the perforation is just aligned with the operating rod.
Ye substantially discloses the invention as claimed, except at least one of the side blocks has a width greater than that of the other side block.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US PT PUB 2015/0299995, hereinafter “Ye”), Ye incorporates the connection of the pull rod, pull rod connector, and link rod in para 0077the US application 14/246,684 (US PG PUB 2014/0310864, hereinafter “Ye ‘684”).
Regarding claim 1, Ye discloses a drain plug linkage device (100, see ann. fig. 3), comprising a pull rod assembly (10), an operating rod (3), a drain plug (4) and a drain pipe (5), the drain plug being accommodated in an upper end of the drain pipe (ann. fig. 3), the pull rod assembly being linked (connection 6, para 0079) to the operating rod, the drain plug being driven by the operating rod to move up (open position) and down (closed position) (para 0011 describes the movement of the drain plug 4 by the operating rod 3); the pull rod assembly including a pull rod (1) and a connecting sleeve (2), the pull rod being linked to the connecting sleeve (cover 9 links the pull rod 1 to the connecting sleeve 2), the operating rod having a plurality of spaced recessed portions (33, para 0081), the arranged crosswise (fig. 4 illustrates a cross wise orientation of the connecting sleeve 2 with respect to the operating rod 3), the connecting sleeve having a plurality of spaced positioning portions each having an opening (21), one of the recessed portions of the operating rod being selectively inserted through the opening to be positioned in a corresponding one of the positioning portions (fig. 12 illustrates the operating rod 3 inserted into the opening 21 of the connecting sleeve 2).

    PNG
    media_image1.png
    682
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    698
    476
    media_image2.png
    Greyscale

YE – ANNOTATED FIGURES 3 and 6
Regarding claim 2, Ye discloses the pull rod assembly (10) further includes an outer cover (9), a lower end of the outer cover (ann. fig. 3) is fixed to an upper end of the connecting sleeve (ann. fig. 3). Ye ‘684 discloses (Ye para 0077 incorporates Ye ‘684; Ye ‘694 for the connection of the pull rod, pull rod connector, and link rod) an inner wall (96) of an upper end of the outer cover (9) is provided with a plurality of clamping members (97) extending downward, an outer wall of the pull rod (1) is formed with recesses (13) for engagement of the respective clamping members, at least one button (25) is provided on the upper end of the connecting sleeve, an inner wall of the button (25) is provided with a plurality of inserts (25) extending toward the pull rod (1), and the inserts are movably interposed between the clamping members so that the clamping members can be selectively stretched out (figs. 21 and 22 illustrates the clamping members that move).
Regarding claim 3, Ye discloses the number of the at least one button (91) is one.
Regarding claim 4, Ye discloses the outer cover is provided with a plurality of spaced second locking holes (holes illustrated in ann. fig. 3) an outer wall of the connecting sleeve is provided with a plurality of spaced second locking members (ann. fig. 3) to be engaged with the respective second locking holes.
Regarding claims 5, 10, 13, and 16 Ye discloses an outer wall (ann. fig. 3) of the drain pipe (5) is formed with a threaded portion (ann. fig. 3), a nut (ann. fig. 3) is screwed to the threaded portion, and a washer (ann. fig. 3) is fixed on the nut (para 072 describes the sealing connection for the drain pipe 5 to the sink, ann. fig. 3 illustrates seals, nuts, and threaded connector assembly 59 for the drain pipe 5).
Regarding claims 6, 11, 14, and 17 Ye discloses the pull rod assembly further includes an outer sleeve (6, para 0086 and fig. 15A-15F), the outer sleeve is integrally formed with a horizontal hole (62) and a vertical hole (61) communicating with the horizontal hole, and the outer sleeve is sleeved (sleeve opening 66) on the connecting sleeve (2) (outer sleeve is described in para 0085-0088).
Regarding claims 7, 12, 15, and 18  Ye discloses the connecting sleeve (2) includes at least one side wall (ann. fig. 3 illustrates two side walls of the connecting sleeve 2), the positioning portions (ann. fig. 3 illustrates the positioning portions with openings 21 and fig. 14 illustrates a cross section of the interaction between the operating rod 3 and connecting sleeve 2 that are held in place by outer sleeve 6) are disposed on the side wall, and the positioning portions communicate with each other (the positioning portions communicate with each other by allowing the operating rod 3 to be at different heights in the connecting sleeve 2; when the outer sleeve 6 is unlocked and moved the operating rod is positioned from one positioning portion opening to another positioning portion opening, as described in para 0088; thus the positioning portions communicate with each other in raising and lowering the operating rod 3).
Regarding claim 9, Ye discloses a connecting assembly (51, 73, para 0092-0095 describes the connecting assembly), the operating rod (3) being inserted through the connecting assembly, a side wall of the drain pipe being formed with a notch (512), a wall of the notch being provided with at least one protruding engaging block (511), the connecting assembly being hermetically connected to the side wall of the drain pipe (seal illustrated in ann. fig. 3 between the connecting assembly 73 and the operating rod 3), an outer wall of the connecting assembly being convexly provided with at least one engaging groove (811), the outer wall of the connecting assembly being in contact with the wall of the notch, the engaging block being engaged in the engaging groove (fig. 10 illustrates the engaging block 511 being engaged in the engaging groove 811; additionally para 0092-0095 describes the connection).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahuja et al. (US 10,694,800), Fregoe et al. (US 10,221,549), and Beck US PG PUB 2017/0260724) disclose drain stopper actuators. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753